Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 1 of 22 PageID# 2365



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division




   Nagla Abdelhalim,

                           Plaintiff,

           V.                                                 Civil Action No. 1:19-cv-858
                                                              Hon. Liam O'Grady
    Aaron Lewis, et at.,

                           Defendants.


                            MEMORANDUM OPINION & ORDER


       Before the Court are summary judgment motions from the remaining Defendants:

Defendants Aaron Lewis and Dinara Lewis'("Lewis Defendants") Motion for Summary

Judgment(Dkt. 66); and Defendants Andrew McDevitt and Roxana McDevitt's("McDevitt

Defendants") Motion for Summary Judgment(Dkt. 68). The motions are fiilly briefed, and the

Court dispensed with oral argument because it would not aid in the decisional process.

                                        1. BACKGROUND


        Plaintiff Nagla Abdelhalim ("Plaintiff' or "Ms. Abdelhalim") brings suit against the

Lewis and McDevitt Defendants alleging violations of the Fair Housing Act,42 U.S.C. §§ 3601

et seq("FHA" or "Act"), Conspiracy to Interfere with Civil Rights under 42 U.S.C. § 1985,and

common law conspiracy. Dkt. 32("Am. Compl."). Specifically, ten Counts remain at bar:(I-

IV) Violation of FHA,42 U.S.C. § 3617, against Aaron Lewis, Dinara Lewis, Andrew McDevitt,

 and Roxana McDevitt, respectively;(V-VII!) Violation of42 U.S.C. § 1982, against Aaron Lewis,

 Dinara Lewis, Andrew McDevitt, and Roxana McDevitt, respectively;(IX)Conspiracy in Violation
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 2 of 22 PageID# 2366
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 3 of 22 PageID# 2367
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 4 of 22 PageID# 2368
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 5 of 22 PageID# 2369
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 6 of 22 PageID# 2370
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 7 of 22 PageID# 2371
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 8 of 22 PageID# 2372
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 9 of 22 PageID# 2373
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 10 of 22 PageID# 2374
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 11 of 22 PageID# 2375
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 12 of 22 PageID# 2376
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 13 of 22 PageID# 2377
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 14 of 22 PageID# 2378
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 15 of 22 PageID# 2379
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 16 of 22 PageID# 2380
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 17 of 22 PageID# 2381
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 18 of 22 PageID# 2382
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 19 of 22 PageID# 2383
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 20 of 22 PageID# 2384
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 21 of 22 PageID# 2385
Case 1:19-cv-00858-LO-TCB Document 87 Filed 06/17/20 Page 22 of 22 PageID# 2386
